 1
 2
 3
 4
 5
 6
 7
                        UNITED STATES DISTRICT COURT FOR THE
 8
                          WESTERN DISTRICT OF WASHINGTON
 9                                  AT SEATTLE
10
11
     MELISSA GODSEY,                                 Case No. 2:19-cv-1498-RSM
12
                                                     STIPULATION AND ORDER FOR
13                               Plaintiff,
                                                     EXTENSION OF TIME TO
                          v.                         RESPOND TO PLAINTIFF’S
14
                                                     MOTION FOR FEES AND COSTS
     KATHLEEN HAWK SAWYER, et al.,
15
16                               Defendants.
17
18                                      JOINT STIPULATION
19        The Parties, by and through their counsel of record, hereby jointly STIPULATE
20 AND AGREE to the following extensions concerning Plaintiff’s Motion for Fees and
21 Costs (Dkt. No. 23):
22                Deadline                      Old Deadline          New Deadline
23          Defendants’ filing of             December 30, 2019      January 27, 2020
24           opposition papers
          Plaintiff’s filing of reply          January 3, 2020       January 31, 2020
25                  papers
26             Noting Dated                    January 3, 2020       January 31, 2020

27
28


     STIPULATION AND ORDER FOR EXTENSION
     OF TIME
     2:19-cv-01498-RSM- 1
 1            On November 26, 2019, the Parties finalized a settlement agreement resolving this
 2 case, with the exception of the issue of attorneys’ fees and costs. Dkt. No. 21, Ex. 1. On
 3 December 3, 2019, the Court entered the Parties’ proposed order dismissing the case
 4 without prejudice and retaining jurisdiction to resolve disputes arising under the
 5 settlement. Dkt. No. 22. Plaintiff filed a motion for attorneys’ fees and costs on
 6 December 17, 2019, with a noting date of January 3, 2020. Dkt. No. 23.
 7
              Defendants seek an extension to respond to Plaintiff’s motion for two reasons.
 8
     First, due to the holidays, many personnel, including counsel for Defendants will be out
 9
     of the office, causing the December 30, 2019, response deadline to be inadequate.
10
     Second, and more importantly, both Parties have expressed that they are open to
11
     discussing settlement of fees and costs, which would obviate the need for Plaintiff’s
12
     motion. However, Defendants will require additional time prior to engaging in settlement
13
     discussions as counsel will need to seek the appropriate settlement authorizations
14
     beforehand. As this is the only remaining issue in this case, there is good cause to grant
15
     the Parties’ stipulated request because if settled, further briefing in regards to Plaintiff’s
16
     motion would be unnecessary. Accordingly, the Parties request the extensions set forth
17
     above.
18
19 DATED this 20th day of December, 2019.
20
21        AMERICAN CIVIL LIBERTIES                         BRIAN T. MORAN
          UNION OF WASHINGTON                              United States Attorney
22        FOUNDATION
23                                                        /s/Michelle R. Lambert
          ___________________________                     Michelle R. Lambert, NYS# 4666657
24        Lisa Nowlin, WSBA No. 51512                     Assistant United States Attorney
25        P.O. Box 2728                                   United States Attorney’s Office
          Seattle, Washington 98111                       1201 Pacific Avenue, Suite 700
26        Tel: (206) 624-2184                             Tacoma, Washington 98402
27        lnowlin@aclu-wa.org                             Phone: 253-428-3824
          Attorneys for Plaintiff                         Email: michelle.lambert@usdoj.gov
28                                                        Attorney for Defendants


      STIPULATION AND ORDER FOR EXTENSION
      OF TIME
      2:19-cv-01498-RSM- 2
1
2                                           ORDER

3         The parties having so stipulated and agreed and for good cause shown, it is SO
4 ORDERED. The time to respond to Plaintiff’s Motion for Fees and Costs (Dkt. No. 23)
5 is as follows:
6
7                  Deadline                  Old Deadline              New Deadline
8           Defendants’ filing of          December 30, 2019          January 27, 2020
9            opposition papers
          Plaintiff’s filing of reply       January 3, 2020           January 31, 2020
10                  papers
11             Noting Dated                 January 3, 2020           January 31, 2020

12
13
          Dated this 27th day of December, 2019.
14
15
16
17                                           A
                                             RICARDO S. MARTINEZ
18                                           CHIEF UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28


     STIPULATION AND ORDER FOR EXTENSION
     OF TIME
     2:19-cv-01498-RSM- 3
